Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.
Authorization for this examiner’s amendment was given in an interview with Li-Hua Weng, Esq., on 12/9/21.
	In claim 1, line 11, “at least one” has been deleted and replaced by ---all---.
	Claim 2 has been cancelled.
In claim 9, line 16, “at least one” has been deleted and replaced by ---all---.
	Claim 16 has been cancelled.
	In claim 17, line 17, “at least one” has been deleted and replaced by ---all---.
Examiner comment on claim interpretation
The examiner notes, in view of ¶¶ [0004], [0037] and [0038] at least, that the recited “central region of the substrate” (12, i.e., “the support member”) substantially coincides with the cross-sectional area of the “tubular shaft” (14) attached to the bottom surface (18) of the substrate (12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571) 272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        12/11/21